NIMMONS, Judge.
This is an appeal from a final judgment awarding appellees/plaintiffs below damages arising out of a sexual assault and battery. Appellant, a state prisoner, has raised two issues on this appeal, only one of which merits discussion, namely, whether the trial court abused its discretion in denying appellant’s petition for an order directing the superintendent of the Apala-chee Correctional Institution to transport him to court for the final hearing then scheduled for September 27,1989. We find that this issue was not preserved for appellate review.
Appellant filed his petition on July 25, 1989, approximately two months prior to the scheduled final hearing. The petition was denied by the trial court on August 29. Subsequent thereto, pursuant to a stipulated motion for continuance, the final hearing was continued until October 25, 1989. Nothing further was said or filed by or on behalf of the appellant — other than his July 25 petition — pertaining to his desire to be transported to the final hearing. His privately retained counsel, who fully participated in the trial, made no objection at any time, either at the commencement of or during the trial, to the court’s proceeding to final hearing in the appellant’s absence. 1 Nor has he indicated that he was prejudiced by his absence from the trial.
Accordingly, the final judgment is AFFIRMED.
WENTWORTH and ALLEN, JJ., concur.